IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                       : No. 41 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS                      :
PHILADELPHIA COUNTY AND JUDGE              :
SHEILA WOODS-SKIPPER AND JUDGE             :
DIANE ANHALT,                              :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus to Compel is DENIED.

      The Prothonotary is DIRECTED to strike the names of the jurists from the

caption.